Title: John Graham to Thomas Jefferson, 20 May 1811
From: Graham, John
To: Jefferson, Thomas


          
            Dear Sir
            Washington 20th May. 11.
          
           I had the Honor to receive your note of the 12th Inst. covering three Letters. The one for Mr Warden was delivered to him this Morning on his return from New York.
           at this time we have no information of any direct conveyance for St Petersburg; but I will certainly avail myself of the first which I deem safe, to forward the Letters you have done me the honor to commit to my care unless you should think proper to desire me to retain them until the departure of the departure of the Frigate which is to take Mr Barlow to France. If there was a certainty of her sailing in a few weeks, I should not hesitate to detain your Letters for her, as I should calculate on getting them conveyed from Paris to St Petersburg by a Russian Courier—as it is, I should be happy to receive your instructions—In the mean time I will write to New York to know what vessels are going to Russia, that I may be prepared to send your Letters by one of them, should you not wish them to be detained for the Frigate.
          
            With Sentiments of the Highest Respect & Regard I have the Honor to be Sir Your Most Obt Sert
 
            
 John Graham
 
          
        